Per Curiam.
Defendant appeals from a conviction of felonious theft following a trial by jury. Minn. St. 1969, § 609.52, subd. 2(3). The sole contention is that the evidence was not sufficient to show beyond a reasonable doubt that the defendant had the requisite intent to commit felonious theft. An examination of the evidence discloses that there is ample evidence to sustain the jury’s verdict. Although defendant contradicted some of the evidence, the weight and credibility of disputed evidence is for the jury. State v. Darrow, 287 Minn. 230, 177 N. W. 2d 778 (1970).
Affirmed.